Case 1:19-cr-10104-ADB Document 268-4 Filed 09/11/20 Page 1of1

May 25, 2020

The Honorable Allison D. Burroughs
United States District Judge
United States District Court for the District of Massachusetts Moakley Federal Courthouse

' Boston, MA 02210

Dear Judge Burroughs:

My name is Karen Quilter and | have lived in Dorchester, MA for the last 36 years. | currently work as a
contract specialist at a Boston area hospital. | have known Diovanni and his family for over twenty
somethings years as | previously worked with both his father and grandmother at the City of Boston
Lead & Asbestos program from 1992 -1997. As well as living in the Dorchester neighborhood area.

| remember Diovanni as a small child around the age of 7 or 8 years old. His dad would bring him to the
office after picking him and his brother up from school. He would sit quietly and do his homework or
draw as kids that age would do. He was well behaved and respectful to me and others. | always
admired how quiet and well-mannered he was. | also recall when he played Pop Warner football with
my son and nephews. He was a really good player. It was awesome to see him run down the field and
make touchdowns which led his team to victory.

As Diovanni became a young man, | saw how he interacted with his son and the mother of his child. He
did not run from his responsibility as a young father and stood by the mother of his child which was not
the case with most young men his age. | see him to be a responsible, reliable and trustworthy
individual.

Judge Burroughs, | ask that you be lenient when imposing your sentence on this you man. | ask this as |
am confident that he is remorseful in any wrong doing. Although it may be hard to believe as you may
see many individuals in your court room but Diovanni is truly a decent person who deserves a second
chance in life. | trust that you will make a fair decision.

Thank you for your kind consideration.
Karew Quilter

Karen Quilter

EXHIBIT 4
